Citation Nr: 0208118	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disorders of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and H.L.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
March 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in which it was determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for disorders of 
the cervical and lumbar spine.  

A review of the record reflects that a claim of entitlement 
to service connection for disabilities of the cervical and 
lumbar spine was denied in December 1979.  That determination 
was appealed and came before the Board in January 1982, at 
which time it was denied.  The veteran filed to reopen his 
claim in February 1997.  Subsequently, in rating actions of 
December 1997 and June 1998, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for disorders 
of the lumbar and cervical spine.  Neither decision was 
appealed in a timely manner.  The veteran then filed to 
reopen his claim in January 2000.

The Board notes that the veteran was afforded a hearing 
before a Hearing Officer at the RO in December 2000.  
Subsequently, in November 2001, he testified at a Travel 
Board hearing before the undersigned Member of the Board, at 
the RO.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  In a decision dated in June 1998, the RO determined that 
the veteran had not submitted new and material evidence to 
warrant reopening a claim of entitlement to service 
connection for disorders of the cervical and lumbar spine.  
The RO properly notified the veteran of that decision, and he 
did not appeal it.

2.  Since the June 1998 determination, the veteran has not 
submitted evidence bearing directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The evidence submitted since the previous final decision of 
June 1998 is not new and material, and the veteran's claim of 
entitlement to service connection for disorders of the 
cervical and lumbar spine may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed his original claim for a back disability in 
August 1979, at which time he stated that he fell during 
basic training in the spring of 1954, sustaining a back 
injury.  He indicated that he was treated for a back injury 
at the U.S. Naval Hospital in Portsmouth, Virginia, in the 
spring of 1955.

The available service medical records (SMR's) in this case 
consist of three medical and dental appointment slips, 
initially received in August 1979.  The first indicates that 
the veteran was seen at a hospital on February 28, 1956, and 
the second and third indicate that he was seen for a physical 
examination at a hospital on February 29, 1956, and on March 
1, 1956. 

The record contains a medical statement of  Dr. C. received 
in August 1979, but dated in April 1979, at which time he saw 
the veteran.  The veteran complained of neck and low back 
problems and reported that he had had pain for 25 years, ever 
since the beginning of his tour of duty.  Diagnoses of 
chronic cervical and lumbar disc disease, degenerative in 
nature, were made.  The doctor opined that the veteran was 
permanently disabled from performing duties associated with 
his vocation as a chef and cook.

A search for the veteran's service medical records was 
undertaken in October 1979.  In November 1979, it was noted 
that the records at Fort Knox for June 1954 had been 
searched, showing no remarks, and that dispensary medical 
records were unable to be reconstructed.  A search for 
hospital records from the Naval Hospital in Portsmouth, VA, 
was described as negative.  

A VA examination was conducted November 1979, at which time 
X-ray films of the lumbar spine revealed osteoporosis and 
minimal spondylolisthesis.  An impression of 
spondylolisthesis, developmental, with nerve root pressure, 
especially on the right side, was made.  The examiner opined 
that the normal course of this condition was a gradual 
increase in severity, and was unable to make a definite 
statement as to whether the condition was aggravated by 
service or not.  The examiner stated that, with this 
condition, the veteran would have had problems sooner or 
later anyway whether he had been in service or not, as this 
is the normal course of this developmental and structural 
weakness.   

By rating action of December 1979, the RO denied the claim of 
entitlement to service connection for a back condition.  The 
RO commented that this was apparently a fire-related case in 
terms of the SMR's, and that the medical and dispensary 
records could not be reconstructed.  The VA examination 
report of November 1979 was not considered in this rating 
action, but was subsequently considered by the RO in a 
February 1980 rating action. 

In January 1980, the veteran's attorney submitted 13 
exhibits, including medical evidence, lay statements, and an 
award certificate from the Social Security Administration 
(SSA).  Some of this evidence was previously of record, such 
as medical and dental appointment slips dated in 1956 and a 
medical statement of Dr. C. dated in 1979.  The lay 
statements which were submitted for the record in 1980 
include one from the veteran and three from fellow 
servicemen, attesting that the veteran injured his back 
during service; one of the individuals reported that he had 
witnessed the veteran fall about seven feet from a truck 
during service.  The lay statements also include one from Mr. 
P., a county director of veterans affairs, dated in January 
1980, attesting to the presence of the veteran's back 
disability and his good character.  

The exhibits submitted in January 1980 also included private 
medical records of a Dr. A. M., private medical statements of 
Dr. K. and Dr. F. M., and private hospital records.  A 
December 1965 record showed that the veteran's reported 
history of back problems dated from 1954, when he entered 
service.  X-ray films taken of the lumbar spine revealed 
spondylolisthesis of L5, without evidence of 
spondylolisthesis.  A private medical statement of Dr. K. 
dated in November 1979 noted that, during several visits in 
1977, multiple vertebral subluxations of the cervical, 
thoracic, and lumbar spines was shown.  Also included was a 
private medical statement from Dr. F. M. dated in January 
1979.  Dr. F. M. indicated that he first saw the veteran in 
March 1977, at which time he complained of multiple joint 
problems.  He noted that X-ray films of the lumbar spine 
taken in April 1978 had shown evidence of degenerative joint 
disease.  Private hospital records dated in April 1978 show 
that X-ray films of the lumbosacral spine showed a defect in 
the pars interarticularis of L5, with spondylolisthesis and 
degenerative joint disease. 

In a February 1980 rating action, the veteran's claim was 
denied.

In May 1980, Dr. A. M. provided additional information 
regarding the veteran's back problems.  He noted that the 
defect found in the pars interarticularis was congenital and 
was certainly present at birth. The doctor believed that this 
congenital condition was not the result of the fall in 
service, but noted that the fall might have aggravated it.  

In August 1980, a lay statement dated in May 1980 from the 
veteran's physical education teacher from 1946 to 1952 was 
received.  He indicated that the veteran did not have any 
physical problems and did not suffer from any injuries during 
that time.  In a statement from the veteran also dated in 
August 1980, he stated that he was in good physical health 
until his 6th week of basic training, at which time he fell 
from a wall on an obstacle course, injuring his back.  He 
indicated that, in 1955, he sustained a second back injury, 
after a fall from a gas tank, for which he sought treatment 
at a Naval Hospital in Portsmouth, VA.  Also received in 
August 1980 was a statement from the veteran's father, noting 
that, when the veteran came back to work following service, 
his physical condition was impaired due to a back problem.

In January 1981, a report of an evaluation conducted by Dr. 
T. in November 1980 was received.  The veteran gave a history 
of falls in 1954 and 1955, at which times his back was 
injured.  A diagnosis of degenerative disc disease of the 
lumbar and cervical spine superimposed on partial herniation 
of L3 and L4 and possibly L5-S1 was made.  The doctor opined 
that the veteran's symptomatology was due to the falls he 
sustained in 1954 and 1955 and were directly related to those 
injuries.  The doctor noted that while there was a 
questionable spondylolysis of the L-5 vertebra, he did not 
think that this was the cause of the veteran's disability or 
symptoms.  He stated that he felt that the falls in service, 
if they were documented as per the veteran's history, were 
the direct cause of the veteran's symptoms and pain patterns.

The veteran provided testimony at a hearing held at the RO in 
May 1981.  He testified that prior to service he had no 
physical problems whatsoever and had been active in 
athletics.  He stated that upon his service entrance 
examination no abnormalities were found.  He also mentioned 
that, in 1951, he underwent an examination in conjunction 
with obtaining a life insurance policy, and that at that time 
no disabilities were found.  He indicated that his first fall 
during service occurred during the first eight weeks of basic 
training, while completing an obstacle course.   Following 
that fall he did not seek medical assistance, and he 
testified that he has had back and neck problems ever since.  
He testified that his second fall occurred during the spring 
of 1955, when he fell off of a truck he was filling with 
fuel.  Following that fall, he testified that he saw a doctor 
a couple of days later who assessed the back injury as severe 
strain.  

In a January 1982 decision, the Board denied the claim of 
entitlement to service connection for a back disorder. 

In February 1997, the veteran filed to reopen his claim of 
entitlement to service connection for disorders of the 
cervical and lumbar spine. 

A statement from Dr. M. dated in May 1997 indicates that the 
veteran was first seen by him in March 1977.  The doctor 
noted that the veteran had a previous history of back 
problems for many years and had previously been treated by 
Dr. K. 

A medical evaluation and statement from Dr. G., dated in July 
1997 was provided for the record.  He indicated that he saw 
the veteran for the first time in September 1993, at which 
time he had symptoms of neck pain with radiation to both 
shoulders and low back pain with radiation to the right lower 
limb.  The doctor concluded that the veteran continued to 
suffer from low back pain with radiation to the right lower 
extremity and neck pain with radiation to both shoulders and 
arms.  He noted that the physical findings suggested that he 
suffered from a spinal cord lesion probably related to 
cervical cord stenosis and lumbar radiculopathy related to 
lumbar stenosis.  The doctor opined that the veteran's 
problems began when he hurt his back in 1954 and again when 
he fell off the gas tank in 1955.  He stated that the 
veteran's disability began in 1954 and it progressively 
became worse to the extent that he had become totally 
disabled, on account of back and neck problems. 

Numerous lay statements dated during 1997 were submitted in 
December 1997, which attested to the veteran's back troubles 
following service, as well as to his honesty.

By rating action of December 1997, the RO denied claims of 
entitlement to service connection for disorders of the 
cervical and lumbosacral spine.  

A private medical opinion dated in April 1998 was provided by 
Dr. A. M.  He opined that the veteran had a first-degree 
spondylolisthesis of L5-S1 at the time that he entered 
military service and that the event in military service 
merely aggravated his back problem.  

By rating action of June 1998, the RO determined that new and 
material evidence with which to reopen the claim of 
entitlement to service connection for disorders of the 
cervical and lumbar spine had not been submitted.  The 
veteran was notified of that decision in June 1998, and did 
not appeal it.

In January 2000, the veteran submitted a medical opinion of 
Dr. G. dated in December 1999, which was substantively and 
substantially the same as an opinion previously provided by 
him in July 1997.

In June 2000, the veteran filed to reopen the claim of 
entitlement to service connection for disorders of the 
cervical and lumbar spine.  Submitted for the record is a 
report of medical history medical form dated in February 
1972, in which the veteran had checked "yes" to a box, item 
9, indicating history of disease of the "muscles, bones, or 
joints; arthritis or back disorder."  In a narrative 
explanation of that entry, the examining physician noted that 
the veteran's knees caused him occasional problems.  Another 
entry, item 13, contains an affirmative answer to a query as 
to history of X-rays, operations, or hospitalizations; the 
physician's narrative explanation indicates those were in 
relation to his military service and to another item relating 
to diseases of the genito-urinary system.  That record 
contains no mention of back trouble.

The veteran presented testimony at a hearing held at the RO 
in December 2000.  He indicated that, following two back 
injuries in service, it was not until 1965 that a VA doctor 
identified a diagnosis of a back disability.  

Submitted for the record was a March 1970 medical history 
report for insurance purposes, which did not specifically 
mention a back disability.  In a May 1970 medical history 
report, spondylolisthesis at L5 was noted, and it was 
explained that this was asymptomatic since discovered and the 
veteran had learned not to lift objects incorrectl.  Also 
offered for the record was an article from a local newspaper, 
about a doctor.  

In November 2000, a third medical statement was offered by 
Dr. G.  Therein, he stated that his evaluation in September 
1993 and subsequent evaluations suggest that the veteran 
suffered from severe degenerative disc disease and disc 
prolapse, both cervical and lumbar.  He observed that it 
seemed that the degenerative process and disc prolapse 
occurred when the veteran fell twice while he was in the Army 
and that, subsequently, the degenerative disc disease had 
continued to progress, and eventually he had become totally 
disabled.  

The veteran presented testimony at a Board hearing held in 
November 2001.  At the hearing, the veteran's representative 
mentioned that the veteran wished to contend that service 
connection was warranted both on the basis of direct service 
incurrence and aggravation of a pre-existing condition.  

Additional evidence was submitted for the record at the 
hearing, consisting of medical and dental appointment slips 
showing that the veteran was seen at a hospital in February 
1956 and for physical examinations in February and March 
1956.  Also submitted was a lay statement dated in January 
1980, which was previously of record.  A medical statement 
dated in November 2001 was provided by Dr. P., a doctor who 
was treating the veteran for multiple orthopedic problems.  
Dr. P. stated that the veteran related to him that he had 
injured his lumbar and cervical spine during service.  He 
opined that the veteran may have had injuries that had been 
the proximate cause of some of his present symptomatology.  
All of the aforementioned evidence was accompanied by a 
waiver of initial consideration of the evidence by the 
Regional Office.  

In May 2002, the Board received additional evidence 
consisting of March 2002 medical records.  The record 
reflects that the veteran was being treated for degenerative 
joint disease and spinal stenosis, for which he was taking 
strong pain medication.  This evidence was accompanied by a 
waiver of initial consideration of the evidence by the RO.

II.  Legal Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, No. 00-7122, slip op. at 14-15 (Fed. 
Cir. May 20, 2002) (stating that Dyment "was plainly 
correct").  But see Quartuccio v. Principi,
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that new 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to an attempt to reopen a claim by submitting new and 
material evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether additional remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC) provided by the RO in August 2000 and the 
most recent Supplemental Statement of the Case (SSOC) issued 
in February 2001, the veteran and his representative have 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In addition, the veteran 
provided testimony at a hearing held before the undersigned 
Member of the Board at the RO in November 2001, following 
which additional evidence, accompanied by a waiver of initial 
consideration of the evidence by the RO was submitted.

In testimony provided at his Travel Board hearing in November 
2001, the veteran mentioned that he was in receipt of Social 
Security disability benefits and had not been able to hold a 
job since November 1978.  He testified that his receipt of 
Social Security benefits was due at least in part to his back 
disability, and mentioned that a Dr. T. had provided medical 
information pertaining to the Social Security claim.  A 
review of the record includes an award decision from the 
Social Security Administration dated in November 1979.  The 
record also includes a January 1981 medical statement of Dr. 
T., as well as 13 exhibits submitted by the veteran's 
attorney in January 1980 (including the Social Security award 
decision) pertaining to the veteran's claim.  All of this 
evidence was of record and considered prior to the June 1998 
final decision.  Accordingly, it appears that the records 
upon which the SSA award was based are already of record, as 
required by judicial precedent.  See Quartuccio v. Principi, 
supra, slip op. at 7.

Finally, we are mindful that, in a case such as this, where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  This heightened duty in a case where service medical 
records are presumed destroyed includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Unfortunately, no pertinent 
medical information has been obtained from an alternative 
source.  In correspondence dated in June 1998 and in October 
2001, the RO provided information as to the evidence which is 
of record and that which is required to reopen the claim. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

B.  Pertinent Law and Regulations

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of entitlement to service 
connection for a neck and/or back disorder, is whether the 
previously denied claim ought to be reopened.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA has expressly retained that reopening requirement, 
stating that there has been no change in the requirement that 
the Secretary may not "reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 . . . ."  VCAA § 
3(a), 114 Stat.  2096, 2097-98 (now codified as amended at 38 
U.S.C.A. § 5103A(f) (West Supp. 2001)).  Clearly, therefore, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled in to service except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  This presumption can 
be overcome only where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.

C.  Discussion

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for disorders of the 
cervical and lumbar spine.  

In a rating decision dated in June 1998, the RO determined 
the veteran had not submitted new and material evidence 
sufficient to warrant reopening his claim of entitlement to 
service connection for disorders of the cervical and lumbar 
spine.  He was notified of the RO's decision, and he did not 
appeal it.  Therefore, the RO's June 1998 decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
Accordingly, the Board must review the evidence  submitted 
since the June 1998 decision in order to ascertain whether 
new and material evidence has been submitted addressing the 
critical inquiry of whether the veteran's claimed disorders 
of the cervical and lumbar spine were incurred or aggravated 
in service.

At the Board hearing held in November 2001, the veteran's 
representative noted that the veteran wished to contend that 
service connection was warranted both on the basis of direct 
service incurrence and by aggravation of a pre-existing 
condition.  Applicable case law provides that a new theory of 
etiology does not constitute a new claim.  Ashford v. Brown, 
10 Vet. App. 120, 123 (1997).  The August 2000 SOC reflects 
that the regulations regarding aggravation of a pre-service 
disability were considered and provided for the veteran.

Since the June 1998 RO rating decision, the following 
evidence has been submitted for the record: (1) medical 
opinions of Dr. G. dated in December 1999 and November 2000; 
(2) a medical history medical form for insurance purposes 
dated in February 1972; (3) testimony provided at a hearing 
held at the RO in December 2000; (4) medical history reports 
for insurance purposes dated in March and May 1970; (5) an 
article from a local newspaper about a local doctor; (6) 
testimony provided at the Travel Board hearing held in 
November 2001; (7) medical and dental appointment slips 
showing that the veteran was seen at a hospital in February 
1956 and for physical examinations in February and March 
1956; (8) a lay statement dated in January 1980, duplicative 
of a statement previously of record; (9) a medical statement 
dated in November 2001 provided by Dr. P.; and (10) March 
2002 private medical records.

The medical opinions provided by Dr. G. in both December 1999 
and November 2000 (item 1) are essentially the same as the 
opinion he provided in July 1997, before the prior final 
decision in this case, and therefore do not constitute new 
evidence.  Although new dates were placed on those 
statements, they are not in fact new, as the opinions 
expressed by Dr. G. in the December 1999 and November 2000 
statements are duplicative of an opinion which Dr. G. 
provided in 1997.  Accordingly, although all three opinions 
are material, the medical statements presented by Dr. G. 
subsequent to the final decision of June 1998 are not new.  

Furthermore, as to all three of Dr. G.'s statements, the 
Board does not discount the honesty of the doctor.  However, 
the doctor himself admitted that he did not begin treating 
the veteran until 1993, more than 30 years following the 
veteran's period of service.  In a case such as this, where 
there are no service medical records, Dr. G's opinions were 
necessarily based on the veteran's own account of his medical 
history and service background, which has been previously 
considered and rejected in a final RO decision.  See Reonal 
v. Brown, 5 Vet. App. 458 (1993).  

The medical and dental appointment slips dated in 1956 (item 
7) fail to constitute new evidence, inasmuch as they were 
initially received for the record in August 1979 and have 
been considered numerous times prior to the June 1998 final 
decision.  The lay statement dated in January 1980 (item 8) 
which was offered for the record in November 2001 was 
initially added to the record in January 1980; therefore, for 
the same reason, it may not be considered new evidence.  

Similarly, the veteran's hearing testimony of December 2000 
(item 3) and November 2001 (item 6) fails to constitute new 
evidence, inasmuch as the content of the testimony was 
essentially the same as that presented in May 1981.  The 
Court has held that lay hearing testimony which is cumulative 
of previous contentions which were considered at the time of 
the prior final disallowance of the claim is not new 
evidence.  Bostain v. West, 11 Vet. App. 124 (1998).

The medical insurance questionnaires of March and May 1970 
(item 4) and February 1972 (item 2) were not a part of the 
evidence of record at the time of the June 1998 RO rating 
decision, and therefore they constitute new evidence.  
However, this evidence does not in any way address the 
relationship between service and the veteran's claimed 
disorders of the lumbar and cervical spine.  The brief 
mention of service in the 1972 questionnaire, at which time 
the veteran reported that he had undergone X-rays, 
operations, or hospitalizations in relation to military 
service and a disease of the genito-urinary system, does not 
specify or even suggest that the back was involved.  In a May 
1970 medical history report, spondylolisthesis at L5 was 
mentioned and described as asymptomatic, with no mention of 
service.  The Board is of the opinion that this evidence does 
not contribute to a more complete picture of the 
circumstances surrounding the etiology of the veteran's back 
condition, and that it therefore is not material.  See Hodge 
v. West, supra, at 1363.

The article from a local paper (item 5) about a physician, 
Dr. S., while new, is not material.  That article in no way 
relates to the veteran, his treatment, or to the specific 
claim at issue here.  

With respect to the private medical records dated in March 
2002 (item 10), pertaining to the veteran's current back 
treatment, although these records are "new," they are 
plainly not relevant.  In Morton v. Principi, 3 Vet. App. 
508, 509 (1992), the Court held that medical records 
describing the veteran's current condition are not material 
to the issue of service connection and are not sufficient to 
reopen a claim for service connection based upon new and 
material evidence.

Finally, in November 2001, Dr. P. presented a medical 
statement stating that the veteran related to him that he had 
injured his lumbar and cervical spine during service (item 
9).  He opined that the veteran may have had injuries that 
had been the proximal cause of some of his present 
symptomatology.  In Bostain v. West, 11 Vet. App. 124 (1998), 
the Court observed that a medical opinion expressed in terms 
of "may" also implies "may or may not," and is 
speculative.  The Court concluded that while such medical 
opinion may be new evidence it is not material evidence.  

While the Board understands the veteran's contention that his 
current back condition is the result of a fall or falls he 
suffered in service, the record does not contain, and he has 
not provided or identified, any competent evidence of such a 
correlation.  We appreciate the sincerity of the veteran's 
belief in the merit of his claim, but, under the law, he is 
not considered capable of opining on matters requiring 
medical knowledge, such as medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For this 
reason, the Board finds the veteran's opinion regarding the 
etiology of his current back condition to be of no probative 
value.

Clearly, the veteran has spinal disabilities, and, clearly, 
one component if his spinal trouble is of congenital, pre-
service origin.  However, even accepting his accounts of in-
service trauma, the competent medical evidence proffered in 
support of his attempt to reopen his claim does not provide 
new and material evidence, either to link his current 
arthritis and disc problems to service, or to establish 
aggravation of his pre-existing spinal anomaly in service.

For the reasons stated above, the Board finds that the 
veteran has not submitted new and material evidence to 
warrant reopening his claim of entitlement to service 
connection for disorders of the cervical and lumbar spine.


ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for disorders 
of the cervical and lumbar spine, and the claim remains 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

